DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 
Examiner’s Note
The Examiner acknowledges the amendments of claims 1 & 7, and the addition of claims 13 – 17. Claims 11 – 12 were previously withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 & 7, Applicant’s claim limitation “wood skin is contiguous” is indefinite because, based on the teachings of the specification, it is not clear what physical feature Applicant regards as their invention. The word “contiguous” means to share a border or touching. When put into the context of the claim limitation, “the wood skin is touching,” this leads to the question of what is the wood skin and what is the skin supposed to be touching? If we interpret the wood skin to be each of the outer layers, we can clearly see the two outer layers are not touching each other. 
Based on Applicant’s arguments, drawings, and the context of claims 1 & 7, the Examiner has assumed Applicant intended to claim one of the following: 
(a) the plurality of timbers of each outer layer are contiguous (i.e. touching) via the glue applied to join the pieces of lumbar to form a single outer layer, as shown in Fig. 2B & discussed on pg. 20 of specification, or 
(b) each outer layer is continuous, rather than contiguous, as shown in Fig. 2B. 
Clarification is required. Claims 2 – 6 & 8 – 10 are dependent on claims 1 & 7, and therefore also indefinite.
For the purposes of examination the latter interpretation is being used because it is most consistent with what is supported by the written description and arguments of applicant.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 5, 7 – 8, 13 – 14, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (U.S. Patent No. 5,032,037), in view of Harte (“Introduction to timber as an engineering material,” ICE Manual of Construction Materials, 2009, Institution of Civil Engineers) and Oshima et al. (WO 2018/061923 A1).
Note: US 2019/0099987 A1 is cited herein as the English language equivalent of WO 2018/061923 A1.
With regard to claims 1 & 7, Phillips et al. teach a three ply matting for construction sites and roadways (Col. 1, Lines 15 – 25) comprising three layers comprising a plurality of wooden boards 18: a first longitudinal layer 12, an intermediate transverse layer 14, and a second longitudinal layer 16 (Fig. 1). The boards 20 of the intermediate transverse layer are in such a number, manner and spacing as necessary to provide sufficient stability and strength (Col. 3, Lines 5 – 17). As shown in Fig. 1 below, the boards of the first and second longitudinal layers (“top timber layer and bottom timber layer”) are touching, which produces continuous outer layers.

    PNG
    media_image1.png
    451
    525
    media_image1.png
    Greyscale

Phillips et al. fail to teach the top timber layer and bottom timber layer having a wood grain running along a length of the CLT panel and at least one inner timber layer having a wood grain running perpendicular to the length of the CLT panel.
Harte teaches timber for buildings and other structures, wherein the timbers parallel to the grain have the strongest and stiffest structural properties, such as tensile strength, compression strength, and hardness (pg. 4).
Therefore, based on the teachings of Harte, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use timbers of parallel grain orientation because such timbers have the greatest tensile strength, compression strength, and hardness for use in buildings and other structures.
Phillips et al. fail to teach a thickness of the at least one inner timber layer is different from a thickness of at least one of a thickness of the top timber layer and a thickness of the bottom timber layer.
Oshima et al. teach wood laminates for use as flooring materials for vehicles (paragraph [0207]) wherein the outer layers are more likely to be subjected to load and impact and more susceptible to humidity, and thus have a larger thickness than the 
Therefore, based on the teachings of Oshima et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the outer layers of greater thickness than the layers of the inner layers for providing improved performance from the external environment.

With regard to claim 2, as discussed above, Phillips et al. teach the spacing between the stringers produces open gaps or spaces (“air gap”) between the boards.
With regard to claims 5 & 8, Phillips et al. do not explicitly teach providing at least one inner timber layer comprising providing three inner timber layers, wherein the first timber layer is disposed directly beneath the top timber layer, a second inner timber layer is disposed directly beneath the first inner timber layer, and a third inner timber layer is disposed directly beneath the second inner timber layer, and above the bottom timber layer, such that the first inner timber layer having wood grain running perpendicular to the length of the CLT panel, the second wood inner timber layer having wood grain running perpendicular to the length of the CLT panel, and the third inner layer having wood grain running perpendicular to the length of the CLT panel; and wherein the first inner timber layer comprises the plurality of components and wherein the third inner timber layer comprises the plurality of components.
The Examiner notes the description of claim 5 of stacked laminates results in a laminate structure comprising a duplicate laminate of the laminate structure described in claim 1 (shown in Applicant’s Fig. 2B).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.VI.B.

With regard to claim 13, Phillips et al. teach a three ply matting for construction sites (Col. 1, Lines 15 – 25) comprising three layers comprising a plurality of wooden boards 18: a first longitudinal layer 12, an intermediate transverse layer 14, and a second longitudinal layer 16 (Fig. 1). The boards 20 of the intermediate transverse layer are in such a number, manner and spacing as necessary to provide sufficient stability and strength (Col. 3, Lines 5 – 17).

    PNG
    media_image1.png
    451
    525
    media_image1.png
    Greyscale

Phillips et al. teach a single inner timber layer. As such, Phillips et al. fail to teach a “plurality of inner timber layers.”
However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.VI.B.

Harte teaches timber for buildings and other structures, wherein the timbers parallel to the grain have the strongest and stiffest structural properties, such as tensile strength, compression strength, and hardness (pg. 4).
Therefore, based on the teachings of Harte, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use timbers of parallel grain orientation because such timbers have the greatest tensile strength, compression strength, and hardness for use in buildings and other structures.
Phillips et al. fail to teach a thickness of the at least one inner timber layer is different from a thickness of at least one of a thickness of the top timber layer and a thickness of the bottom timber layer.
Oshima et al. teach wood laminates for use as flooring materials for vehicles (paragraph [0207]) wherein the outer layers are more likely to be subjected to load and impact and more susceptible to humidity, and thus have a larger thickness than the inner layers, which allows for the wood laminate layer to have improved performance regarding influences from the external environment (paragraph [0019]).
Therefore, based on the teachings of Oshima et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the outer layers of greater thickness than the layers of the inner layers for providing improved performance from the external environment.

claim 14, as discussed above, Phillips et al. teach the spacing between the stringers produces open gaps or spaces (“air gap”) between the boards.
With regard to claim 17, Phillips et al. do not explicitly teach providing at least one inner timber layer comprising providing three inner timber layers, wherein the first timber layer is disposed directly beneath the top timber layer, a second inner timber layer is disposed directly beneath the first inner timber layer, and a third inner timber layer is disposed directly beneath the second inner timber layer, and above the bottom timber layer, such that the first inner timber layer having wood grain running perpendicular to the length of the CLT panel, the second wood inner timber layer having wood grain running perpendicular to the length of the CLT panel, and the third inner layer having wood grain running perpendicular to the length of the CLT panel; and wherein the first inner timber layer comprises the plurality of components and wherein the third inner timber layer comprises the plurality of components.
The Examiner notes the description of claim 17 of stacked laminates results in a laminate structure comprising a duplicate laminate of the laminate structure described in claim 1 (shown in Applicant’s Fig. 2B).
However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.VI.B.

Claims 3 – 4 & 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al., Harte, & Oshima et al., & as applied to claims 2 & 14 above, and further in view of Penland, Jr. et al. (U.S. Patent No. 9,476,164 B2).
claims 3 – 4 & 15 – 16, Phillips et al. do not teach the presence of filler/reinforcing elements in the air gap.
Penland, Jr. et al. teach an industrial map composed of wood cross members to form a frame. Open areas of the frame can include a filler or material to substantially fill open areas of the frame for providing greater strength (i.e. reinforcement) and ruggedness to the mat (Col. 2, Lines 15 – 27) such that liquids are absorbed by the filler.
Therefore, based on the teachings of Penland, Jr. et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide greater strength (i.e. reinforcement) and ruggedness to the mat by incorporating filler into the open spaces of a wooden frame used as a mat for roadways.

Claims 6 & 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al., Harte, & Oshima et al., as applied to claims 1 & 7 above, and further in view of Van Aken (“Hollow Core Cross-Laminated Timber: Optimized for a More Efficient Use of Material,” Thesis: Master of Science in Civil Engineering, Faculty of Civil Engineering Geosciences, Delft University of Technology, 26 June 2017).
With regard to claims 6 & 9 – 10, Phillips et al. do not explicitly teach the stiffness-to-weight ratio. 
However, Van Aken teaches a hollow core cross laminated timber (example three) has a greater effective bending stiffness than the standard cross laminated timber (CLT) without hollow regions (examples one and two) (Table 3.8, pg. 43).  

	
Claim(s) 13 – 17 are rejected under 35 U.S.C. 103 as obvious over W.E. Scott (U.S. Patent No. 3,277,939), as evidenced by Shafer (US 2010/0229765 A1), in view of Harte (“Introduction to timber as an engineering material,” ICE Manual of Construction Materials, 2009, Institution of Civil Engineers).
With regard to claim 13, Scott teaches a method of making a pallet and product thereof, for use as a building material (Col. 1, Lines 31 – 46). The pallet comprises boards 58 running along a length of the pallet and stringers (54) (Applicant’s “one inner timber layer comprises a plurality components”) placed crosswise to said boards and sandwiched between a top layer of boards and a bottom layer of boards, wherein the strings are spaced apart and parallel in relation to each other. The bottom layer and top layer of boards are outermost layers of the pallet (Col. 2, Lines 56 – 72, FIGS. 2 & 4, as shown below). The work pieces of the pallet are primarily produced from wood (“timbers”) (Col. 9, Lines 52 – 59). 

    PNG
    media_image2.png
    254
    505
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    327
    474
    media_image3.png
    Greyscale


Figs. 2 & 4 of Scott suggest the stringer layer (“inner layer”) is thicker than either the top or bottom boards (top and bottom timber layers). 
MPEP 2125(II):
While a proportions in drawings are not evidence of actual proportions when the drawings are not to scale, “the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art”

As shown in the figures the stringer are clearly thicker than the top and bottom layers.
If it is not apparent from the drawings, as evidenced by Shafer (US 2010/0229765 A1), pallets are roughly 4 – 8 inches thick and depend on the stringer height (4 or 6 inches). The top and bottom is between 0.75 – 1.5 inches. Such measurements are necessary for the forklift arms to fit in the spaces. Dimensions of pallets are normally such that the middle is thicker than the top (paragraphs [0045] – [0047]). As such it would be obvious to use these dimensions in making the pallet of Scott.
Scott fails to teach the orientation of the timber grains.
Harte teaches timber for buildings and other structures, wherein the timbers parallel to the grain have the strongest and stiffest structural properties, such as tensile strength, compression strength, and hardness (pg. 4).

Scott teaches a single inner timber layer. As such, Scott fails to teach a “plurality of inner timber layers.”
However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.VI.B.

With regard to claim 14, Scott teaches the spacing between the stringers produces open gaps or spaces (“air gap”) between the boards (Col. 2, Lines 13 – 16).
With regard to claims 15 – 16, Scott teaches the presence more stringers (filler/reinforcing element) element in the air gap (Fig. 2).
With regard to claim 17, Scott does not explicitly teach providing at least one inner timber layer comprising providing three inner timber layers, wherein the first timber layer is disposed directly beneath the top timber layer, a second inner timber layer is disposed directly beneath the first inner timber layer, and a third inner timber layer is disposed directly beneath the second inner timber layer, and above the bottom timber layer, such that the first inner timber layer having wood grain running perpendicular to the length of the CLT panel, the second wood inner timber layer having wood grain running perpendicular to the length of the CLT panel, and the third inner layer having wood grain running perpendicular to the length of the CLT panel; and wherein the first 
The Examiner notes the description of claim 17 of stacked laminates results in a laminate structure comprising a duplicate laminate of the laminate structure described in claim 1 (shown in Applicant’s Fig. 2B).
However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.VI.B.

Response to Arguments
Applicant argues, “Applicants have amended claim 1 for the purpose of clarification only to clarify wherein the top timber layer and the bottom timber layer each comprises a contiguous wood skin sandwiching the at least one inner layer. In contrast, Scott teaches a pallet having an outer (top and bottom) layers of gapped wood slats, that cannot reasonably be characterized as a contiguous wood skin. Support for this amendment may be found, for example, at paragraphs [0043], [0045] of the application as published (US 2020/0016873 A1) and FIGS 1D, 2B, 3 and 4. Applicants further respectfully not that a person having ordinary skill in the art would not reasonably characterize the gap-separated outer layer slats of the pallet of Scott as a skin, or the pallet of Scott as a CLT panel” (Remarks, Pgs. 14 – 15).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, Applicant’s arguments with respect to the rejection(s) of claim(s) 1 – 10 under 35 U.S.C. 103 over Scott have been fully considered and are persuasive.  Therefore, the rejection 

Applicant argues, “The Office Action relies on Shafer solely to provide relative thicknesses of the top/bottom and inner layers. The Office Action relies on Harte solely to disclose the properties of timber running parallel to the grain. However, Harte only discloses the structural properties of a single piece of timber, and is silent regarding structural properties of portion of composite structures with crossing layers, and suggest nothing regarding orientation of wood grain of different layers of a composite structure. Therefore, it is unclear how Hart provides any guidance regarding orientation of wood grain in a particular layer of the claimed CLT panel” (Remarks, Pg. 15).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The primary reference teaches the orientation of the timbers relative to the orientation of the CLT panel. Harte teaches the orientation of the grains relative to the timber length. 
The advantages of grain orientation within a single timber, such as tensile strength, compression strength, and hardness, apply to the plurality of timbers of a single layer oriented lengthwise in a first direction. For the same reason, those advantages are applicable to a second layer of timbers oriented in a different direction.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “Claim 7 was rejected for substantially the same reason as claim 1. Applicant have amended claim 7 in a manner similar to claim 1. Therefore, amended claim 7 is also allowable. Reconsideration and allowance of claim 7 is respectfully requested” (Remarks, Pg. 15).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Applicant argues, “Applicant has added new claims 13 – 17. Support for claims 13 – 17 may be found in claims 1 – 5 as originally filed. No mew matter has been added. Consideration and allowance of claims 13 – 17 is respectfully requested” (Remarks, 16).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The Examiner is in agreement that claims 13 – 17 do not contain any new matter. However, claims 13 – 17 are not in condition for allowance.
Claim 13 is similar to previously rejected claim 1 filed April 23, 2021, with the only difference being that “at least one inner layer” has been amended to require “a plurality of layers.” The previously cited prior art, Scott, teaches one inner timber layer. The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
MPEP 2144.04.VI.B. Duplication of Parts states the following (emphasis added by the Examiner):
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)

In the current case, Applicant has not demonstrated any new or unexpected results produced from incorporating more than one inner timber layer into the structure.
Furthermore, Applicant’s specification, pg. 10, states the following:
In particular, it was determined that the inner layers (wherein the inner layers may sometimes be referred to as the ‘core’) of a CLT panel do not significantly contribute to the structural properties, particularly bending stiffness and bending strength, of the overall CLT panel, which is mostly controlled by the other outlayers. Rather, the inner layers act primarily as a spacer between the outer layers. As such, removal of one or more portions of one or more of the inner layers provides reduced material consumption without comprising the desired structural properties of the resulting CLT panel.

Therefore, Applicant’s specification explicitly teaches the inner layers do not contribute to the structural properties. Increasing the number of inner timber layers would merely increase the number of spacers between the outer layers. The presence of a two or more inner layers would not produce any new or unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781